—Order, Supreme Court, New York County (Thomas Galligan, J.), entered on or about March 11, 1994, which denied defendant’s motion under CPL 440.10 seeking to vacate the judgment of the same court and Justice, rendered January 10, 1992, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 81/s to 25 years, unanimously affirmed.
People v Washington (86 NY2d 189) is dispositive of the sole issue raised on this appeal. Concur—Ellerin, J. P., Rubin, Kupferman, Williams and Mazzarelli, JJ.